           Case 1:21-cr-00202-GHW Document 54 Filed 07/27/21 Page 1 of 2
                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 7/27/2021
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES OF AMERICA,                                     :
                                                               :
                                                               :
                              -v-                              :        1:21-cr-202-GHW
                                                               :
 SEPEHR SARSHAR                                                :             ORDER
                                            Defendant. :
 ------------------------------------------------------------- X
GREGORY H. WOODS, District Judge:

         As stated on the record during the conference held on July 26, 2021, trial in this matter will

commence at 9:00 a.m. on March 28, 2022. The trial will take place in a courtroom to be

determined of the United States District Court for the Southern District of New York, Daniel

Patrick Moynihan U.S. Courthouse at 500 Pearl Street, New York, New York, 10007.

         The pretrial materials required by Rule 6 of the Court’s Individual Rules of Practice in

Criminal Cases, including motions in limine, are due no later than January 15, 2022. If any motions

in limine are filed, opposition papers are due no later than seven days after the date of service of the

motion. Reply papers, if any, are due no later than four days after the date of service of the

opposition. Courtesy copies of motions in limine should be submitted when the motions are fully

briefed. The Court will hold a final pretrial conference in this matter on March 1, 2022 at 12:00 p.m.

         The parties are further directed to submit: (1) a proposed brief description of the case, to be

read to the venire and (2) a brief, mutually acceptable overview of the applicable law, to be read to

the jury as part of the Court’s initial instructions prior to opening statements, no later than February
          Case 1:21-cr-00202-GHW Document 54 Filed 07/27/21 Page 2 of 2



15, 2022. If the parties are unable to agree on the language of such a short overview, they are

directed to notify the Court of that fact by the same date.

SO ORDERED.

Dated: July 27, 2021
                                                         ____________________________
                                                                Gregory H. Woods
                                                            United States District Judge




                                                   2
